In a letter dated February 8, 2006, addressed to the Clerk of the Appellate Courts, respondent Barbara J. Girard, of Lawrence, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2005 Kan. Ct. R. Annot. 309).
At the time die respondent surrendered her license, review was pending before die Kansas Supreme Court on the final hearing report in accordance with Supreme Court Rule 212 (2005 Kan. Ct. R. Annot. 297). The hearing panel found by clear and convincing evidence that the respondent violated Rule 8.1(a) (2005 Kan. Ct. R. Annot. 499) of the Kansas Rules of Professional Conduct when she falsely told investigators that her attorney informed her that she was authorized to make loans to herself from the assets of her mother s trust; Rule 8.4(c) (2005 Kan. Ct. R. Annot. 504) by engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation on numerous occasions by taking funds from her mother’s estate and using the funds for her own purposes and for die benefit of her law firm, by giving false information during a Medicaid application and SRS investigation, and giving false information during die disciplinary investigation; and Rule 8.4(g) (2005 Kan. Ct. R. Annot. 504) by failing in her duties as trustee, and as a result, over $95,000 was wrongfully converted from the trust assets.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Barbara J. Girard be and she is hereby disbarred from the practice of law in Kansas and her license and privilege to practice law are hereby revoked.
*98Dated this 15th day of February, 2006.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Barbara J. Girard from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2005 Kan. Ct. R. Annot. 315).